76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Ronald Jerry SAWYER, Petitioner.
No. 95-8073.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Feb. 13, 1996.

On Petition for Writ of Mandamus.  (CA-94-1057-R)
Petition denied by unpublished per curiam opinion.
Ronald Jerry Sawyer, Petitioner Pro Se.
PETITION DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronald Jerry Sawyer filed this petition for a writ of mandamus seeking a court order to compel prison officials to provide him access to photocopying, a notary, legal materials, and the law library.   Because Petitioner has not shown that he has a clear right to the relief sought and that the respondent has the clear duty to perform the particular act requested, we grant leave to proceed in forma pauperis and deny the petition for a writ of mandamus.  Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).   We further deny his motion requesting the same relief sought in his petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED